Citation Nr: 1738543	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-27 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left leg fracture.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 14, 1979 to February 28, 1980 and from January 3, 2004 to March 21, 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified before the undersigned Veterans Law Judge in April 2017 at a Travel Board hearing.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim must be remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Veteran's service treatment records were deemed unavailable in an October 2007 VA Memorandum for the Formal Finding on Availability of Service Records.  

At his April 2017 Board hearing, the Veteran reported that he injured his left leg initially in an auto accident in September 1986 and then had a titanium rod inserted in 1996 before he decided to go back to the National Guard in 1999.  He then stated that he switched over to the Reserves in 2003 and ended up being deployed to Iraq where he aggravated his left leg getting in and out of trucks, walking in sand, and carrying rucksacks.  He stated that he was placed in a cast for two months and on CQ duty.  In a prior statement during a VA examination in May 2007, the Veteran had stated that he suffered an open fracture of the tibia when he fell out of a truck during service.

On remand, efforts must be undertaken to obtain the Veteran's treatment records from Baystate Medical in Springfield, MA, dated in 1986, and from Mass General Hospital, dated in 1996 or 1997.  His complete VA treatment records must also be obtained.  Finally, as the case must be remanded, additional efforts should be undertaken to obtain the Veteran's complete service treatment records and service personnel records.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete service treatment records (to include all clinical records) and his complete service personnel records for his periods of active duty from November 1979 to February 1980 and from January 2004 to March 2005.  

2.  Make arrangements to obtain the Veteran's complete service treatment records and his complete service personnel records for his service in the Army National Guard and the Army Reserve, dated from 1982 to 2011.  

3.  Make arrangements to obtain the Veteran's complete treatment records from the VA Healthcare Systems located in Florida, to include Bay Pines, dated from March 2005 to December 2006.

4.  Make arrangements to obtain the Veteran's complete treatment records from the VA Central Western Massachusetts Healthcare System, to include Springfield and Northampton, and from the VA Connecticut Healthcare System, dated from January 2006 to the present.

5.  Make arrangements to obtain the Veteran's complete treatment records from Massachusetts General Hospital dated from 1996 to 1997, and from Baystate Medical in Springfield, MA, dated in 1986.

6.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.   If the benefits sought are not granted, the Veteran and his representative, if any, should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





